Case 1:21-cv-00785-DLB Document1 Filed 03/26/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION
PETER SMITH
Villa Elena, Calle 3
Altos Reales
Marbella, Spain

Plaintiff
v. . Case No.:

BUBBLR, INC.
150 East 58" Street, 20" Floor —
New York, NY 10155

_ Defendant

(Serve on Defendant’s Registered Agent):
Registered Agents Inc. -
30 N Gould St Ste R
Sheridan, WY 82801

 

~ COMPLAINT
Plaintiff, PETER SMITH, (“SMITH”), by and though his counsel, files this
Complaint against BUBBLR, INC. (“BBLR”), and alleges:

| 1. This action is instituted pursuant to 15 U.S.C § 77c(a)10 (Section 3(a}(10)
of the Securities Act of 1933, hereinafter “Section 3(a)(10)”) for the issuance of
Defendant’s common stock in exchange for debt owed by Defendant to Plaintiff which in
total is at least $75,600.00.

2. This Court has jurisdiction- over the parties hereto based on the Federal
Statute.

3. Venue is proper in the Northem District, as agreed to in a Forbearance

Agreement between Plaintiff and Defendant, as detailed below.
Case 1:21-cv-00785-DLB Document1 Filed 03/26/21 Page 2 of 6

4, Plaintiff is an individual, residing in Marbella, Spain.

5. Defendant is a publicly traded corporation, formerly known as US Wireless
Online, Inc., formerly domiciled in Nevada and currently domiciled in Wyoming, with
addresses listed online in New York and London, England, conducting business in all U.S.
states, including Maryland, and trading under the ticker symbol BBLR, which has the
ability to issue common stock under Section 3(a)(19).

6. The parties hereto previously entered into a Forbearance Agreement dated
March 14, 2021 under which SMITH agreed to delay: taking any legal action to collect
certain debts owed by BBLR to SMITH (each a “Claim” and together the “Claims”) if
BSLR met the terms and conditions therein by March 18 2021, including the issuance of a
new promissory note for the total debt owed to SMITH, the insertion of accurate language
describing SMITH’s Claims in BBLR’s Annual Report, and paying SMITH $5,000.00 as
a Good Faith Payment. As of today, although BBLR filed an Annual Report for the period.
ending December 31, 2020 on March 18, 2021, the Forbearance Agreement was not
referenced in Subsequent Events or anywhere else, the language inserted therein describing
SMITH’s Claims is confusing, and in some instances, inaccurate, BBLR did not issue
SMITH a new promissory note for the total amounts due to SMITH, and BBLR has not ~
made the Good Faith Payment to SMITH, all of which are events of default thereof.
Among other things, the Forbearance Agreement states that it is governed by Maryland
law and sets the United States District Court for Maryland is the agreed upon venue for
any disputes arising therefrom. The Forbearance Agteement is attached hereto and

incorporated by reference herein as Exhibit A.
Case 1:21-cv-00785-DLB Document1 Filed 03/26/21 Page 3 of 6

7. Plaintiffis owed $50,000,00 (the “Receivable”) for work already performed
for BBLR as a business consultant through an agreement between BBLR and Lime Trec
Trading, Ltd, which is a company beneficially owned by SMITH, dated December 1, 2019,
which covered SMITH’s services to BBLR during the period from January 1, 2020 to
December 31, 2020 (the “Lime Tree Agreement”). The $50,000.00 debt and the period of
work were detailed in BBLR’s Supplemental Report filed on OTC Markets on March 3,
2621 (the “Supplemental Report”), but the $50,000.00 owed to SMITH via the Lime Tree
Agreement is not specifically referenced in BBILR’s Annual Report filed on March 18,
2021. A copy of the corresponding documents evidencing this debt owed by Defendant
to the Plaintiff, including the Lime Tree Agreement and the Supplemental Report, are
attached hereto and incorporated by reference herein as Exhibit B.

8. Plaintiff is owed $25,000.00 in principal plus default interest under a
convertible promissory note dated October 10, 2019 (the “Note”), which was issued by
BBLR to Slingshot Marketing Solutions, LLC (“Slingshot”) and which thereafter was
assigned by Slingshot to SMITH on November 26, 2019 (the “Assignment”). The Note
has historically been referenced in Defendant’s OTC Markets quarterly and annual reports,
in the table shown in Item 3(b) thereto, and in the notes to financial staternents thereto, but
prior to March 18, 2021, such references did not show SMITH as the current holder thereof.
In addition, the March 18, 2021 Annual Report shows an incorrect date of the Assignment
as “November 11, 2019”. The Note is in default, and contains an acceleration provision
which increases the interest to be paid to the Plaintiff, making the amount due greater than

$25,000.00 and increasing every day. BBLR’s public filings also indicate that the Note is
Case 1:21-cv-00785-DLB Document1 Filed 03/26/21 Page 4 of 6

convertible into BBLR’s common stock. Section 6 of the Note states, in part, the following
conversion metrics

...a conversion price equal to the lesser of (i) the average price at which Maker sells

its Common Stock during the sixty (60) days prior to the conversion or (11) the par

value of the Maker’s common stock (the “Conversion Price”).

A copy of the corresponding documents evidencing this debt owed by Defendant
to the Plaintiff, including the Note, and Assignment are attached hereto and incorporated
by reference herein as Exhibit C.

9. In its March 18, 2021 Annual Report for the period ending December 31,
2020, Defendant incorrectly shows the issuance date of the Note in the table shown in Item
3(b) as

10/10/20
19 (underline in original)

and references the Assignment in the text below the same table as

On 11/11/2019 in a private transaction Peter Smith acquired the convertible

promissory note from Slingshot Marketing Solutions, who acquired the promissory

note in compensation for custodial services.

which incorrectly states the date of the Assignment, as “11/11/2019” as discussed
above, and which also causes confusion as to whether or not the holding period of the Note
dates back to 2019 or to 2020, and the financial statements therein under Current Liabilities

. |
|
show only the Note and a vague category called “Trade Creditors”, (with no specific

|
reference to the $50,000.00 owed to SMITH or the Lime Tree Agreement), or any
explanation as to which trade creditors are included in the “$1,102,913” listed in Current

Liabilities. Nor is there any reference to the derivative liability associated with the

conversion metrics of SMITH’s Note or to SMITH’s Receivable or the Lime Tree
Case 1:21-cv-00785-DLB Document1 Filed 03/26/21 Page 5 of 6

Agreement in the notes to such financial statements. As such, no broker will allow SMITH
to deposit BBLR’s common stock without a federal court order under Section 3(a)(10).
Defendant’s Annual Report filed on March 18, 2021 is attached hereto and incorporated
herein as Exhibit D,

10. BBLR’s most recent Annual Report filed on March 18, 2021 discloses $0
in revenue for 2020, and show its cash on hand as of December 31, 2020 to be $96,602,
which suggests BBLR’s inability to repay SMITH the full amounts of his Claims using
cash, and thus SMITH seeks a settlement pursuant to Section 3(a)(10) whereby the Parties
would obtain the requested federal court order allowing BBLR to issue shares of its
publicly traded common stock as payment for the settlement of SMITH’s Claims under
Section 3(a)(10).

11. Section 3(a)(10) requires that a hearing be conducted as to the fairness of
the terms and conditions of the exchange of Plaintiff's Claims for Defendant’s common
stock.

12. ‘The total outstanding balance represented by the above referenced bona fide
Claims is at least $75,000.00, plus default interest, is owed by Defendant to the Plaintiff,
and remains unpaid.

13. Based upon the foregoing exhibits, the Defendant is responsible and liable
to the Plaintiff for repayment of such Claims.

14. Defendant has defaulted on its obligations to pay the Plaintiff pursuant to
the Exhibits attached hereto,

15.  Plaintiffhas made several requests to Defendant for payment of the subject

Claims; however, Defendant has failed to pay same.
Case 1:21-cv-00785-DLB Document 1 Filed 03/26/21 Page 6 of 6

16. Asa direct and proximate result of the failure of Defendant to pay the
Claims which are the subject of this Complaint, Plaintiff has been damaged.

WHEREFORE, Plaintiff requests that this Honorable Court schedule a hearing to
determine the fairness a proposed settlement of the Claims and for such other and further

relief as is deemed appropriate.

Respectfully submitted,

Match 25, 2021 ‘s/ Matheau J. W. Stout
Matheau J. W. Stout (28054)
201 International Circle, Suite 230
Hunt Valley, Maryland 21030
(410) 429-7076 Tel

Attorney for Plaintiff
